DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.
Priority
The present application claims foreign priority benefit from KR10-20200056992 filed in Korea on 05/13/2020. The priority documents were electronically retrieved 01/22/2021. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
3.	Applicant's arguments filed 05/23/2022 have been fully considered but they are not persuasive. Applicant argues “in the interest of expediting allowance of the present application, and to better set-forth the subject matter being claimed, Applicant has amended claim 1 to now recite, in part and in combination with other things (emphasis added): “a display layer on the base layer and defined with a plurality of light emitting areas and a surrounding area around the plurality of light emitting areas in a plan view ..., wherein each of the plurality of antennas comprises a first pattern ... and a second pattern on a same layer as the first pattern, the second pattern being separated from the first pattern and grounded, and wherein each of the first pattern and the second pattern has a mesh structure and overlaps the surrounding area in the plan view.” By way of examples, FIGS. 3A and 5 illustrate some features recited in amended claim 1 according to some non-limiting embodiments and are reproduced below for reference. FIG. 3A illustrates a display layer 200 defined with a light emitting area PXA and a surrounding area NPXA around the light emitting area PXA in a plan view, and FIG. 5 illustrates first and second patterns 411a and 412a of an antenna 410. Each of the first and second patterns 411a and 412a has a mesh structure and overlaps the surrounding area NPXA in the plan view. In rejecting claim 1, page 3 of the Office action appears to equate the emission layer 430’ in FIG. 4B of Jung (reproduced below for reference) to the display layer of claim 1. The Office appears to allege that the emission layer 430’ inherently has RGB sub pixels, and the Office appears to equate such RGB sub pixels to the plurality of light emitting areas of claim 1. The Office also appears to allege that Jung discloses “surrounding areas around the light emission areas, fig. 4B.”  Initially, Applicant notes that it is not clear what it is in Jung that the Office is equating to the “surrounding area” of claim 1. The Office action appears to simply cite to paragraph [0159] and FIG. 4B of Jung as allegedly providing this feature of claim 1 without providing any elaboration. It is unclear to Applicant what it is in Jung that the Office is equating, or even what it reasonably could equate, to the “surrounding area’ of claim 1. FIG. 4B of Jung appears to illustrate the emission layer 430’ as having 3 column-like sublayers with no space therebetween in a plan view. Jung appears to refer to the emission layer 430’ only once in paragraph [0159] without providing any details regarding the emission layer 430’.Accordingly, a person of ordinary skill in the art reviewing Jung as a whole should not have understood Jung to disclose at least (emphasis added), “a display layer on the base layer and defined with a plurality of light emitting areas and a surrounding area around the plurality of light emitting areas in a plan view,” as is now recited in claim 1. Moreover, Applicant respectfully submits that the Office has not established a prima facie case of obviousness for claim 1, because the Office does not appear to clearly identify what it is in Jung that it equates to the “surrounding area.” 37 CFR 1.104(c)(2) (“When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as
practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.” (emphasis added)). Additionally, Applicant respectfully submits that, Jung should not further disclose or even suggest the insight of at least (emphasis added), “each of the first pattern and the second pattern has a mesh structure and overlaps the surrounding area in the plan view,” as is now recited in claim 1. For example, in rejecting claim 1, pages 3 and 4 of the Office action appears to equate the patch antenna 200 and the ground pattern 572 of Jung to the first and second patterns, respectively, of the antenna of claim 1. Page 4 of the Office action recites, in part, “wherein each of the first pattern and the second pattern has a mesh structure and overlaps the surrounding area (the antenna patterns first and the second (ground pattern) overlap the surrounding areas, fig. 3 and are mesh pattern as shown).” However, Jung does not appear to illustrate, disclose, or otherwise even suggest the insight that the patch antenna 200 and the ground pattern 572 has a mesh pattern and overlaps a surrounding area of the emission layer 430’ in a plan view. As explained above, Jung should not disclose a surrounding area at all. Jung should much less disclose that the patch antenna 200 and the ground pattern 572 have a mesh pattern and overlap
a surrounding area of the emission layer 430’ in a plan view.” 

	Examiner respectfully disagrees with applicant’s characterizations. Applicant has asked for elaboration on the interpretations of what constitutes a “surrounding area.” Examiner presents that RGB sub pixels that emit the RGB rays are inherently present which are light emitting areas and a surrounding area around the light emission areas, fig.4B. Interpretation: any area around the RGB sub-pixel area in the display would be a surrounding area. For plan view see fig. 3. Examiner notes that applicant has not presented evidences for their proffered interpretations. In fact, applicant has not pointed out how their claimed “surrounding area” is patentably different than what Jung teaches. Under the Broadest Reasonable Interpretation Clause, any area around the RGB sub-pixel area in the display device would be a surrounding area unless it is further limited by an amendment. 
Additionally, in regards to applicant’s arguments regarding emission layer 430’, examiner presents that the emission layer 430’ is a display layer comprising OLED emission layer as per para 0159. In this argument, examiner notes that applicant has not presented evidences for their proffered interpretations. In fact, applicant has not pointed out how their claimed “display layer” is patentably different than what Jung teaches. Further, applicant argues that first and second antenna pattern are not mesh patterns in Jung and argues that they do not overlap with the surrounding areas in a plan view. Examiner presents para 0156 of Jung which discloses “the first and second patterns are implemented in the form of a metal mesh pattern.” In fig.2B, antenna patterns are 200. Further, in fig. 4C, 500 is the first pattern and 572 is the second pattern which is grounded. Figs. 4C and 3 when taken together, it is disclosed by Jung to the one of ordinary skill in the art that the first and second antenna patterns overlap the “surrounding area” in a plan view. A surrounding area is any area outside the RGB sub-pixel area/light emitting area. 
Accordingly, the rejection is sustained and made final.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 5, 8-9, 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG et al., (US-20190058264-A1, hereinafter as, JUNG) in view of Wu et al., (US-20190386400-A1, hereinafter as, Wu) and OH et al., (US-20200227819-A1, hereinafter as, OH).
In regards to claim 1, JUNG discloses a display device (fig. 4B, display device, para 0159) comprising: a base layer (substrate 470’, fig. 4B, para 0159); a display layer on the base layer (an emission layer 430’on the substrate 470’, fig.4B, para 0159) and defined with a plurality of light emitting areas and a surrounding area around the plurality of light emitting areas in a plan view (RGB sub pixels that emit the RGB rays are inherently present which are light emitting areas and a surrounding area around the light emission areas, fig.4B. Interpretation: any area around the RGB sub-pixel area in the display would be a surrounding area. For plan view see fig. 3); a sensing layer on the display layer and comprising a plurality of first sensing electrodes (Jung shows touch electrode layer 431, fig.4A which can be disposed on the emission layer 430’ on an on-cell type); 
and an antenna layer on the display layer (transparent antenna pattern implementable layer, fig.4A, fig.4B, on the display layer) and comprising a plurality of antennas (comprises plurality of patch antennas 200, para 0130, fig.2B), wherein each of the plurality of antennas comprises a first pattern configured to receive a signal (antenna 200 can transmit or receive the signal, para 0130.  In fig. 4C, 500 would be the first pattern), 
the second pattern being separated from the first pattern and grounded (pattern 572, para 0161, fig.4C, is separated from first pattern 500 and grounded), and wherein each of the first pattern and the second pattern has a mesh structure and overlaps the surrounding area in the plan view (fig. 4C, the antenna patterns --first and the second (ground pattern) 500 and 572 overlap the surrounding areas (any area outside the RGB sub-pixel areas), Fig.3, para 0156, and the first and second patterns are implemented in the form of a metal mesh pattern).
JUNG does not disclose “and a plurality of second sensing electrodes and a second pattern on a same layer as the first pattern.”
Wu et al, discloses and a second pattern on a same layer as the first pattern (main radiating part 4 as the antenna, which is disposed on the upper surface of the dielectric layer 3, para 0029, and the grounds 12, 13 and 14 disposed on the upper part of dielectric layer 3 as well, para 0044).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use Wu’s teachings para 0045, that the second ground part, the third ground part and the fourth ground part are arranged on the upper surface of the first dielectric layer so that the antenna element can be grounded via through holes instead of blind holes, and accordingly, the machining process is simplified.
JUNG in combination with Wu does not disclose “and a plurality of second sensing electrodes.”
OH discloses “and a plurality of second sensing electrodes.” (fig.3, first sensing electrode 220 and second sensing electrodes 230).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use OH’s teachings in order to construct a mutual capacitive type touch panel as an alternative to JUNG’s or Wu’s touch sensor type. 
In regards to claim 2, JUNG in combination with Wu and OH discloses the display device of claim 1, wherein the first pattern comprises: a first pattern portion extending along a first direction; and a second pattern portion extending along a second direction crossing the first direction (OH, fig.3, antenna 150 arranged in first direction and second direction).
 In regards to claim 5, JUNG in combination with Wu and OH discloses the display device of claim 1, wherein the sensing layer further comprises a cover insulation layer configured to cover the plurality of first sensing electrodes and the plurality of second sensing electrodes (fig. 4A, insulating layer on which electrodes 431 are disposed, JUNG), and wherein the plurality of antennas are on the cover insulation layer (plurality of antennas disposed on transparent antenna pattern implementable layer which is above the insulating layer, JUNG). 
 In regards to claim 8, JUNG in combination with Wu and OH discloses the display device of claim 1, wherein each of the plurality of first sensing electrodes comprises: a plurality of sensing patterns; and a bridge pattern on a different layer than a layer that the plurality of sensing patterns are on (fig.3, OH, electrodes 230 with bridge patterns, the bridge is on the top layer), and electrically coupled to two adjacent sensing patterns among the plurality of sensing patterns (coupled to two sensing patterns as shown, fig.3, OH), wherein the plurality of antennas are on a same layer as the bridge pattern (fig.1, antenna 110 are on the same layer as electrode 200, OH).
In regards to claim 11, JUNG in combination with Wu and OH discloses the display device of claim 1, wherein the sensing layer further comprises: a plurality of sensing wirings electrically coupled to the plurality of first sensing electrodes and the plurality of second sensing electrodes, respectively (fig.3, routing lines connected to touch sensor electrodes, OH); and a plurality of sensing pads electrically coupled to the plurality of sensing wirings (bonding pads at 250, OH, fig.3), respectively, and wherein the antenna layer further comprises: a plurality of antenna wirings electrically coupled with the plurality of antennas, respectively (fig.2B, feeding lines 220, JUNG); and a plurality of antenna pads electrically coupled to the plurality of antenna wirings, respectively (fig.2B, antenna pad as shown connected to feeding lines 220, JUNG).
In regards to claim 16, JUNG in combination with Wu and OH discloses the display device of claim 1,
JUNG in combination with Wu and OH discloses the invention except for “wherein a thickness of each of the plurality of antennas is greater than a thickness of each of the plurality of second sensing electrodes.”  
Change in size: 
It would have been an obvious matter of design choice to make “wherein a thickness of each of the plurality of antennas is greater than a thickness of each of the plurality of second sensing electrodes,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
In regards to claim 9, JUNG in combination with Wu and OH discloses the display device of claim 8, JUNG in combination with Wu and OH discloses the invention except for “wherein a distance between the layer that the plurality of sensing patterns are on and the display layer is less than a distance between the layer that the bridge pattern is on and the display layer.”  
Change in size: 
It would have been an obvious matter of design choice to make “wherein a distance between the layer that the plurality of sensing patterns are on and the display layer is less than a distance between the layer that the bridge pattern is on and the display layer,” since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 

7.	Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JUNG in view of OH. 
In regards to claim 17, JUNG discloses a display device (fig. 4B, display device, para 0159) comprising: a display layer (an emission layer 430’, fig.4B, para 0159) comprising a plurality of light emitting areas and a surrounding area around the plurality of light emitting areas in a plan (RGB sub pixels that emit the RGB rays are inherently present which are light emitting areas and a surrounding area around the light emission areas, fig.4B. Interpretation: any area around the RGB sub-pixel area in the display would be a surrounding area. For plan view see fig. 3); a sensing layer comprising: a sensing electrode on the display layer and comprising a plurality of sensing patterns (Jung shows touch electrode layer 431, with plurality of touch electrode patterns, fig.4A which can be disposed on the emission layer 430’ on an on-cell type. Para 0098, touch sensor can be disposed between a window and a display on a rear surface of the window 151, fig.2A)  
and an antenna layer comprising: an antenna on the display layer and overlapping at least a portion of the plurality of sensing patterns (fig. 4A, transparent antenna pattern implementable layer on the display over the touch sensor layer 431 at least overlapping some electrodes); an antenna wiring electrically coupled to the antenna (feeding lines 220, fig.2B coupled to antenna 200); and an antenna pad electrically coupled to the antenna wiring (antenna pad as shown in fig.2B coupled to the feeding lines 220), wherein each of the antenna and the plurality of sensing patterns has openings (fig. 4A, touch electrodes have openings and the antenna has opening 571, at fig.4C), and wherein the openings surround at least one of the plurality of light emitting areas in the plan view of the display layer (the openings will surround at least one sub-pixel RGBs on the display, figs.4A-4B, fig. 3).   
JUNG does not disclose “and a bridge pattern electrically coupled to the plurality of sensing patterns; a sensing wiring electrically coupled to the sensing electrode; a sensing pad electrically coupled to the sensing wiring;”
OH discloses “and a bridge pattern electrically coupled to the plurality of sensing patterns (fig.3, bridge patterns 225 or 235 of the sensing electrodes); a sensing wiring electrically coupled to the sensing electrode (routing lines, fig.3, connected to the first and second touch sensing electrodes); a sensing pad electrically coupled to the sensing wiring (sensing pad 250 coupled to the routing lines, fig.3)”   
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use OH’s teachings to construct a touch sensor system and routing lines pattern in a touch sensor array system as an alternative to JUNG’s design of touch sensor array.  
Allowable Subject Matter
8.	Claims 3-4, 6-7, 10, 12-15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In regards to claim 3, JUNG in combination with Wu and OH discloses the display device of claim 2, JUNG in combination with Wu and OH does not disclose “wherein at least one of the plurality of antennas further comprises a third pattern extending along the first direction, wherein the third pattern is arranged between the first pattern portion and the second pattern, and wherein the third pattern has a mesh structure.”  
In regards to claim 4, JUNG in combination with Wu and OH discloses the display device of claim 2, JUNG in combination with Wu and OH  does not disclose “wherein the first pattern portion is defined with a first area and a second area separated from the first area in the first direction, wherein the plurality of antennas comprise a first antenna and a second antenna, and wherein the second pattern portion of the first antenna extends from the first area of the first antenna, and the second pattern portion of the second antenna extends from the second area of the second antenna.”  
In regards to claim 6, JUNG in combination with Wu and OH discloses the display device of claim 5, JUNG in combination with Wu and OH does not disclose “wherein the sensing layer further comprises a planarization insulation layer on the cover insulation layer, and wherein the plurality of antennas are directly on the planarization insulation layer.” 
In regards to claim 7, JUNG in combination with Wu and OH discloses the display device of claim 5, JUNG in combination with Wu and OH discloses  does not disclose “wherein the antenna layer further comprises a dummy pattern separated from the plurality of antennas and on the cover insulation layer, and wherein the dummy pattern has a mesh structure and, in the plan view of the display layer, overlaps the surrounding area and is separated from the plurality of light emitting areas.”   
In regards to claim 10, JUNG in combination with Wu and OH discloses the display device of claim 8, JUNG in combination with Wu and OH does not disclose “wherein the antenna layer comprises a dummy pattern separated from both the plurality of antennas and the bridge pattern, and wherein the dummy pattern is on the same layer as the bridge pattern.”  
In regards to claim 12, JUNG in combination with Wu and OH discloses the display device of claim 11, JUNG in combination with Wu and OH does not disclose “wherein the base layer comprises: a first base area overlapping the plurality of light emitting areas and the surrounding area; a second base area extending from a first edge portion of the first base area; and a third base area extending from the second base area, and wherein the plurality of sensing pads and the plurality of antenna pads are on the third base area.”  
In regards to claim 13, JUNG in combination with Wu and OH discloses the display device of claim 11, JUNG in combination with Wu and OH does not disclose “wherein the base layer comprises: a first base area overlapping the plurality of light emitting areas and the surrounding area; a second base area extending from a first edge portion of the first base area; a third base area extending from the second base area; a fourth base area extending from a second edge portion of the first base area different from the first edge portion of the first base area; and a fifth base area extending from the fourth base area, wherein the plurality of sensing pads are on the third base area and the plurality of antenna pads are on the fifth base area.”  
In regards to claim 14, JUNG in combination with Wu and OH discloses the display device of claim 11, JUNG in combination with Wu and OH does not disclose “wherein each of the plurality of sensing wirings is respectively configured with a plurality of sensing conductive layers, wherein each of the plurality of antenna wirings is configured with a single antenna conductive layer, and wherein the single antenna conductive layer is on the plurality of sensing conductive layers.”  
In regards to claim 15, JUNG in combination with Wu and OH discloses the display device of claim 11, JUNG in combination with Wu and OH does not disclose “wherein each of the plurality of sensing wirings is configured with a first sensing conductive layer and a second sensing conductive layer on the first sensing conductive layer, and wherein each of the plurality of antenna wirings is configured with a first antenna conductive layer on a same layer as the first sensing conductive layer, and a second antenna conductive layer on the first antenna conductive layer and on a same layer as the second sensing conductive layer.” 
In regards to claim 18, JUNG in combination with OH discloses the display device of claim 17,  wherein the antenna comprises a first pattern configured to receive a signal (JUNG’s antenna 200 can transmit or receive the signal, para 0130) wherein the first pattern comprises a first pattern portion extending along a first direction, and a second pattern portion extending from the first pattern portion along a second direction crossing the first direction (OH, antenna pattern 150 along horizontal and vertical directions as shown, fig.3), 
JUNG in combination with OH does not discloses “ and a second pattern on a same layer as the first pattern, the second pattern being separated from the first pattern and grounded wherein the first pattern portion is defined with a first area and a second area separated from the first area in the first direction, wherein the antenna is provided in plural, and wherein the plurality of antennas comprises a first antenna and a second antenna, wherein the second pattern portion of the first antenna extends from the first area of the first antenna, and the second pattern portion of the second antenna extends from the second area of the second antenna.” 
WU of record discloses and a second pattern on a same layer as the first pattern, the second pattern being separated from the first pattern and grounded (main radiating part 4 as the antenna, which is disposed on the upper surface of the dielectric layer 3, para 0029, and the grounds 12, 13 and 14 disposed on the upper part of dielectric layer 3 as well, para 0044),  
However, JUNG in combination with OH and Wu does not disclose “wherein the first pattern portion is defined with a first area and a second area separated from the first area in the first direction, wherein the antenna is provided in plural, and wherein the plurality of antennas comprises a first antenna and a second antenna, wherein the second pattern portion of the first antenna extends from the first area of the first antenna, and the second pattern portion of the second antenna extends from the second area of the second antenna.” 
Claim 19 depend from claim 18. 
In regards to claim 20, JUNG in combination with Oh discloses the display device of claim 17, JUNG in combination with Oh does not disclose “wherein the antenna layer further comprise a dummy pattern separated from the antenna, and wherein the dummy pattern has a mesh structure and, in the plan view of the display layer, overlaps the surrounding area and is separated from the plurality of light emitting areas.” 
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627